Dismissed and Memorandum Opinion filed January 10, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00552-CR

                 LANDON DARREN ROTHSTEIN, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 1768115

                 MEMORANDUM                      OPINION


      A jury convicted appellant of driving while intoxicated. On May 8, 2012,
the trial court sentenced appellant to confinement for 180 days in the county jail.
The sentence was suspended and appellant was placed under community
supervision for one year. Appellant filed a notice of appeal on June 7, 2012.

      On October 25, 2012, this court ordered a hearing to determine why
appellant’s counsel had not filed a brief in this appeal. On November 11, 2012, the
trial court conducted the hearing, and the record of the hearing was filed in this
court on December 12, 2012. At the hearing, appellant confirmed that he had
discussed pursuing his appeal with several lawyers and determined that he no
longer wished to pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See TEX. R. APP. P. 2.

      Accordingly, we dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2